Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the amendment filed on 01/10/2022.
The §112(b) rejection of claims 1-11 and 13 is withdrawn in response to applicant’s amendment to independent claims 1/11/13 removing the indefinite phraseology noted in the previous office action, and the §101 and §103 rejections of claims 1-11 and 13 are withdrawn in response to the amendment for the reasons provided below.
Claims 1-11 and 13 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-11 and 13 are allowed, wherein claims 1, 11, and 13 are independent and the balance of claims are dependent therefrom.

Reasons for Allowance:
The present invention is directed to computer-based embodiments for providing recommendation information based on a history of a user who has not made a purchase action in a shop.
The closest prior art references of record are Beck et al. (US 2013/0191213), Masuko (US 2014/0108202), and Wong (US 2017/0091812), which are directed to a system/method for formulating offers via mobile devices and transaction data, computer-based features for supporting a user to select a size of an item for sale, and a method/system for presenting a promotional offer based on detection data, respectively, and collectively teach several features of independent claims 1/11/13, including detecting that a user has exited a shop based on received data from a terminal associated with the user; detecting that a user has made a purchase action or that a user has not made a purchase action based on detecting a result obtained by comparing a distance between a location of the received data and a point of sale system with a threshold distance; storing a history that a user has not made a purchase action based on detecting a result of until the user has exited the shop; and transmitting, via a communication network, recommendation information to the terminal associated with a first user, wherein the recommendation information is based on a history of a second user who has not made a purchase action in a shop where the first user has exited and information of the shop the first user has exited, as recited by independent claim 11 and as similarly encompassed by independent claims 1/13 (See Non-Final Rejection mailed 09/10/2021 for prior art citations pertinent to the above-noted features).
However, Beck et al., Masuko, Wong, and the other prior of record art of record does not teach or render obvious the combination of limitation of wherein the location of the received data is a location of a user terminal in the shop, and the location of the user terminal is determined based on signal strengths of signals received by the user terminal from a plurality of short-range wireless communication devices, installed at the shop, such that the at least one processor detects that a user has not made a purchase action based on the signal strengths of signals received by the user terminal, as recited and arranged in combination with the other limitations of independent claims 1/11/13, thus rendering claims 1-11 and 13 as allowable over the prior art.  
With respect to withdrawal of the §101 rejection, the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the claimed invention is not directed to an abstract idea.  In particular, although when evaluated under Step 2A Prong One the claims have been found to recite an abstract idea falling under the “Certain methods of organizing human activity” abstract idea grouping via steps for managing commercial interactions or marketing/sales activities or behaviors, when further evaluated under Step 2A Prong Two, the additional elements for employing a processor/computer to detect that a user has exited a shop and made a purchase action, and determine the location of the user terminal in the shop based on signal strengths of signals received by the user terminal from a plurality of short-range wireless communication devices, installed at the shop, such that the at least one processor detects that a user has not made a purchase action based on the signal strengths of signals received by the user terminal, as required by claims independent claims 1/11/13, are sufficient to integrate any judicial exception into a practical application by applying any abstract idea in a meaningful way beyond generally linking the judicial exception to a particular technological environment.  Accordingly, when evaluated under Step 2A Prong One or Step 2A Prong Two of the eligibility inquiry, the claims are not reasonably understood as being directed to an abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ramchandani et al. (US 2012/0316953):  discloses a reader network system for presence management in a physical retail environment, including providing a recommendation/offer to a customer detected existing a merchant’s premises (paragraph 99:  FIG. 11 illustrates an example screenshot of a display appearing on the customer's mobile device when the customer receives an offer upon exit of the merchant's premises).
Wang et al. (US 2015/0324812): discloses a method/device for obtaining customer traffic distribution (paragraphs 42, 47, 52, 61, 93, 117, and Figs. 1-8).
Sorensen (US 2004/0111454): discloses shopping environment analysis features.
Frost & Sullivan: Digital Proximity Marketing: Short-Range Wireless Technologies Potential Says Frost & Sullivan. Anonymous. M2 Presswire [Coventry] 09 Mar 2009:  discloses the application or short-range wireless technologies for proximity-based targeted marketing to consumers (via their mobile devices) identified as having specific interests.
Proximity marketing: NFC vs. Bluetooth and Wi-Fi.  Romanov, Alex. Network World: NA. Network World, Inc. (Oct 12, 2012):  discloses the use of mobile devices and short-range communication protocols to facilitate location-based marketing campaigns.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
01/28/2022